FORE STARS, LTD., a Nevada limited liability company; 180 Land Co., LLC, a Nevada limited liability company; Seventy Acres, LLC, a Nevada limited liability company; and City of Las Vegas, Petitioners, v. The EIGHTH JUDICIAL DISTRICT COURT of the State of Nevada, IN AND FOR the COUNTY OF CLARK; and the Honorable Nancy L. Allf, District Judge, Respondents, and Jack B. Binion, an individual; Duncan R. Lee and Irene Lee, individuals and Trustees of the Lee Family Trust; Frank A. Schreck, an individual; Turner Investments, Ltd., a Nevada limited liability company; Roger P. Wagner and Carolyn G. Wagner, individuals and Trustees of the Wagner Family Trust; Betty Englestad, as Trustee of the Betty Englestad Trust; Pyramid Lake Holdings, LLC; Jason Awad and Shereen Awad, as Trustees of the Awad Asset Protection Trust; Thomas Love, as Trustee of the Zena Trust; Steve Thomas and Karen Thomas, as Trustees of the Steve and Karen Thomas Trust; Susan Sullivan, as Trustee of the Kenneth J. Sullivan Family Trust; Dr. Gregory Bigler; and Sally Bigler, Real Parties in Interest.DENIED.